Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 22, 2022.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on March 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
any patent granted on Application Numbers 16/716357 and 16/716397 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
With regards to 35 U.S.C. 112(f) means plus function interpretation, the applicant has
amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f)
claim interpretation has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Bach on July 27, 2022.
The application has been amended as follows: 
On Page 1, in claim 1, line 9, after “causing”, delete “the”, insert –an--;

On Page 1, in claim 1, line 11, after “to”, delete “the”, insert –an--;
On Page 2, in claim 1, line 5, after “between”, delete “the”, insert –an--;
On Page 2, in claim 1, line 6, after “ring,”, delete “the”, insert –a--;
On Page 2, in claim 1, line 7, after “to”, delete “the”, insert –a--;
On Page 2, in claim 1, line 8, after “at”, delete “the”, insert –an--;
On Page 2, in claim 1, line 10, after “through”, delete “the outer side and the inner side”, insert –an outer side and an inner side--;
In Claim 3, line 1, after “claim”, delete “2”, insert –1--;
In Claim 5, line 1, after “claim”, delete “2”, insert –1--;
In Claim 7, line 1, after “claim”, delete “2”, insert –1--;
In Claim 7, line 2, after “surrounding”, delete “the”, insert –a--;
In Claim 9, line 1, after “wherein”, delete “a”, insert –the--.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Suemasa et al. in view of Choi et al., discloses capacitively coupled plasma processing apparatus comprising:  a chamber body, an upper electrode, a base having a lower electrode, an electrically conductive supporting rod fixed to the lower electrode, the electrically conductive supporting rod being movable axially, a dielectric ring fixed to the outer side of the lower electrode, a retractable sealing part, an inner electrically conductive ring fixed to the outer side of the dielectric ring, a radio frequency matcher, and an electrical connection part connected to the chamber body.  However, Suemasa et al. in view of Choi et al. fail to teach nor is there motivation for the inner electrically conductive ring is fixed to the retractable sealing part, the retractable sealing part is made of a dielectric material; an electrical connection part connected to the chamber body, radio frequency current in the chamber body returning, via the electrical connection part, to a loop end of the radio frequency matcher; wherein, the electrically connection part is an electrically conductive strip, the electrically 
conductive strip being connected between the outer side of the bottom wall of the chamber body and the inner electrically conductive ring, the length of the electrically conductive strip being 
adapted to the movable amount of the retractable sealing part; and wherein a gap being provided between the inner electrically conductive ring and a radio frequency return path disposed at the 
inner side of the chamber body; the radio frequency current flows through the electrically 
conductive strip, then sequentially through the outer side and the inner side of the inner 
electrically conductive ring, and then returns to the loop end.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michelle CROWELL/Examiner, Art Unit 1716         


/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716